Woodward, J.:
The plaintiff comes into a court of equity and demands specific performance of a contract for the purchase of the premises described in the complaint, or for the return of the money paid upon the delivery of the contract, and for the expense of searching the title. On the day set for the closing of title the plaintiff refused to take the property, making various objections to the title offered, and on the following day filed a Us pendens against the property and served defendants with a complaint demanding the return of the deposit paid on signing the contract. It is difficult, on an examination of the record before this court, to reach any other conclusion than that arrived at by the learned court below that “the plaintiff in this action has not been actuated by honest motives and has not brought the action in good faith.” The objections urged to the title are trivial, and the defendants appear to have been willing and able to obviate such as really constituted tangible defects in the title. The plaintiff evidently preferred liti*332gatioir to the completion of his purchase, and under the facts and circumstances disclosed in this action a court of equity was clearly justified in refusing relief.
We are of opinion that thé defendants were prepared to deliver the title contemplated by the parties at the time of making the contract, or were prepared to obviate the objections raised within a reasonable time after their attention was called to the matters, and that under all the circumstances it would be an abuse of the discretion vested in a court of equity to grant the plaintiff relief.
The judgment appealed from should be affirmed, with costs.
Hooker, G-aynor, Bich and Miller, JJ., concurred.
Judgment affirmed, with costs.